DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 12-20-2021.  Claim 5 canceled.  Claims 11-20 new.
Response to Arguments
3.	Applicant’s arguments with respect to claims 1-4, 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang CN101370374A

Regarding claim 11, Yang teaches a speaker (Figs 1-3), comprising:
a sound box (Fig 1 a sound box 11, [28,30-32]), comprising a first opening (Fig 1, a first opening is an opening where an airflow generator 16 inserted, [28]) and a second opening (a second opening is where a heat pipe 15 inserted toward outside the box 11);
a speaker module (a generator 16, [30]), hermetically connected to the first opening (Fig 1 shows a speaker module/generator 16 hermetically connected to the first opening is the opening where the airflow generator 16 inserted, [28,30]); and
a heat pipe (Fig 1, 15, [28]), hermetically connected to the second opening (Fig 1 shows the second opening is where the heat pipe 15 inserted toward outside the box 11) and 

wherein the first end is located in the sound box (Fig 1 shows the first end of heat pipe 15 is located in the sound box 11), and the second end is exposed to the second opening (Fig 1 shows the second end of the heat pipe 15 is exposed to the second opening of the box 11);
wherein the speaker module (Fig 1, the generator 16) is fixedly connected to at least part of an outer wall of the heat pipe (Fig 1 shows a conducting component 14 is fixedly connected between the speaker/generator 16 and the heat pipe 15.  A base 13 is fixedly connected to the speaker, the heat conducting component 14 is connected to the base, and the heat pipe 15 is connected to the heat conducting component 14, [28,31]);

    PNG
    media_image1.png
    414
    836
    media_image1.png
    Greyscale

wherein the heat pipe (Figs 2-3 heat pipe 15) comprises a microstructure (Figs 1-3 a microstructure/groove 151, protrusion 152, [28, 30]) formed on an inner wall of the heat pipe (Figs 1-3 shows), 
the microstructure comprises a plurality of protrusions (Figs 1-3 protrusion 152, [28,30) and a plurality of grooves (grooves 151), the protrusions and the grooves are arranged in an interleaved manner along an axial direction of the heat pipe (interleaved means insert, between or arranged in, Figs 1-2 shows plurality of protrusion 152 and grooves 151, transition grooves 154 are arranged inside and along an axial direction of the heat pipe 15).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang CN101370374A in view of Davis 2019/0253803

Regarding claim 12, Yang does not teach the claimed limitation of claim 12.
Davis teaches the speaker according to claim 11, further comprising: a thermal conductivity layer (Fig 5, porous medium 60 is formed of a thermally conductive material, [42-43]) disposed between the heat pipe (Fig 5, thermal conductivity layer/porous medium 60 is disposed between the heat pipe 50, [42]) and the speaker module (speaker unit 22, [23]), 
wherein the heat pipe (Fig 5, heat pipe 50) is fixedly connected to the speaker module through the thermal conductivity layer (Fig 5, paragraph 42 teaches the heat pipe 50 extend through the porous medium 60 and into the speaker cavity, further Fig 2 includes a plurality of tubes 44 extending into the speaker cavity may also include a porous medium such as a metallic mesh, disposed within the speaker cavity through the plurality of tubes extend).  It would have been obvious to one of ordinary skill in the art at the time
of the invention was effectively filed to modify Yang to have a thermal conductivity layer
disposed between the heat pipe and the speaker module as taught by Davis in order to improve the heat dissipation transfer between the heat pipe and the speaker module.
Regarding claims 13-14, Yang does not teach the claimed limitation of claims 13-14.
Davis teaches the speaker according to claim 12, wherein the thermal conductivity layer comprises a thermal grease (paragraph 29 teaches the thermal interface material may be formed of various thermally conductive material including, for example, thermal grease).
Davis teaches the speaker according to claim 12, wherein the heat pipe (Fig 5 heat pipe 50) at least partially sinks into the thermal conductivity layer (porous medium 60 is formed s thermally conductive material, [42-43]). It would have been obvious to one of .

8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang CN101370374A in view of Jeon 6,654,472

Regarding claim 15, Yang does not teach the claimed limitation of claim 15.
Jeon teaches the speaker according to claim 11, further comprising: a support (Figs 4-5,  a duct holder 200/a support in the rear sound box 2, col 3 lines 40-56), connected between the heat pipe (duct 300) and the sound box (sound 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention as effectively filed to modify Yang’s invention as taught by Jeon in order to prevent the changeable duct from being shaken during the speaker system in operation (see Jeon col 3 lines 54-56).

9.	Claims 1-4, 6-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang CN101370374A in view of Davis 2019/0253803

Regarding claim 1, Yang teaches a speaker (Figs 1-3), comprising:
a sound box (Fig 1 a sound box 11, [28,30-32]), comprising a first opening (Fig 1, a first opening is an opening where an airflow generator 16 inserted, [28]) and a second opening (a second opening is where a heat pipe 15 inserted toward outside the box 11);
a speaker module (a generator 16, [30]), hermetically connected to the first opening (Fig 1 shows a speaker module/generator 16 hermetically connected to the first opening is the opening where the airflow generator 16 inserted, [28,30]); and
a heat pipe (Fig 1, 15, [28]) hermetically connected to the second opening (Fig 1 shows the second opening is where the heat pipe 15 inserted toward outside the box 11) and 
comprising a first end (heat pipe 15 first end/the first opening end is located inside the box 11 toward an electronic circuit board 17, [28,30]) and a second end (heat pipe 15 second end/the second opening end is exposed toward outside the box 11), 

the speaker module (Fig 1, the generator 16) is fixedly connected to at least part of an outer wall of the heat pipe (Fig 1 shows a conducting component 14 is fixedly connected between the speaker/generator 16 and the heat pipe 15.  A base 13 is fixedly connected to the speaker, the heat conducting component 14 is connected to the base, and the heat pipe 15 is connected to the heat conducting component 14, [28, 31]);

    PNG
    media_image1.png
    414
    836
    media_image1.png
    Greyscale

Yang does not teach wherein the speaker further comprises a thermal conductivity layer filling up a gap between the heat pipe and the speaker module, the heat pipe is fixedly connected to the speaker module through the thermal conductivity layer, wherein the thermal conductivity layer is in contact with the heat pipe and the speaker module, and the thermal conductivity layer is configured to transfer heat between the heat pipe and the speaker module.
Davis teaches wherein the speaker (Fig 5 speaker unit 22, [23]) further comprises a thermal conductivity layer (Fig 5, porous medium 60 is formed of a thermally conductive material, [42-43]) filling up a gap between the heat pipe (Fig 5, thermal conductivity layer/porous medium 60 is disposed between the heat pipe 50, [42]) and the speaker module (speaker unit 22, [23]), 
the heat pipe (Fig 5, heat pipe 50) is fixedly connected to the speaker module through the thermal conductivity layer (Fig 5, paragraph 42 teaches the heat pipe 50 extend through the porous medium 60 and into the speaker cavity, further Fig 2 includes a plurality of tubes 44 extending into the speaker cavity may also include a porous medium 
 wherein the thermal conductivity layer (Fig 5, porous medium 60, [42]) is in contact with the heat pipe (the heat pipe 50 extends through the porous medium and into the speaker cavity, see paragraph 42) and the speaker module (speaker unit 22), and the thermal conductivity layer is configured to transfer heat between the heat pipe and the speaker module. 
	It would have been obvious to one of ordinary skill in the art at the time
of the invention was effectively filed to modify Yang to have a thermal conductivity layer
disposed between the heat pipe and the speaker module as taught by Davis in order to improve the heat dissipation transfer between the heat pipe and the speaker module.
Regarding claim 2, Yang teaches the speaker according to claim 1, wherein the heat pipe (Fig 1, heat pipe 15, [28.30]) comprises:
a first pipe opening (heat pipe 15 has a first opening is located inside the box 11 toward an electronic circuit board 17, [28, 30]), formed on the first end;
a second pipe opening (heat pipe 15 has a second opening is exposed toward outside the box 11), formed on the second end; and
a channel (Fig 1 shows a heat pipe channel, connected with the first pipe opening and the second pipe opening).

    PNG
    media_image1.png
    414
    836
    media_image1.png
    Greyscale

Regarding claim 3, Yang teaches the speaker according to claim 2, wherein the heat pipe (Figs 2-3) further comprises a microstructure (Fig 3, a microstructure/groove 151, protrusion 152, [28, 30]), formed on an inner wall of the heat pipe (Figs 1-3 heat pipe 15, paragraph 30 lines 223-226).
Regarding claim 4, Yang teaches the speaker according to claim 1, wherein the heat pipe (Fig 1 heat pipe 15) surrounds at least part of an outer wall of the speaker module (speaker module is the generator 16, the heat conducting component 14).
Regarding claims 6-7, Yang does not teach the claimed limitation of claims 6-7.
Davis teaches the speaker according to claim 1, wherein the thermal conductivity layer comprises a thermal grease (paragraph 29 teaches the thermal interface material may be formed of various thermally conductive material including, for example, thermal grease).
Davis teaches the speaker according to claim 1, wherein the heat pipe (Fig 5 heat pipe 50) at least partially sinks into the thermal conductivity layer (porous medium 60 is formed s thermally conductive material, [42-43]).  It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Yang to have a thermal conductivity layer disposed between the heat pipe and the speaker module and the thermal conductivity layer comprises a thermal grease, and the heat pipe at least partially sinks into the thermal conductivity layer as taught by Davis in order to improve the heat dissipation transfer between the heat pipe and the speaker module.
Regarding claim 10, Yang teaches the speaker according to claim 1, wherein the heat pipe comprises a metal material (paragraphs 10, 30 teach heat pipe is made of copper, the material of the radiating pipe is aluminum).
10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang CN101370374A in view of Davis 2019/0253803 further in view of Jeon 6,654,472
 

Regarding claim 8, Yang as modified by Davis does not teach the claimed limitation of claim 8.
Jeon teaches the speaker according to claim 1, further comprising: a support (Figs 4-5,  a duct holder 200/a support in the rear sound box 2, col 3 lines 40-56), connected between the heat pipe (duct 300) and the sound box (sound 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention as effectively filed to have Yang’s invention as modified by Davis as taught by Jeon in order to prevent the changeable duct from being shaken during the speaker system in operation (see Jeon col 3 lines 54-56).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang CN101370374A in view of Davis 2019/0253803 further in view of Langley 5,550,334

Regarding claim 9, Yang as modified by Davis does not teach the claimed limitation of claim 9.
	Langley teaches the speaker according to claim 1, wherein the heat pipe (Fig 3 pipe 21) further comprises a hole (opening 23), formed on a pipe wall of the heat pipe (pipe 21, col 3 lines 6-9. It would have been obvious to one of ordinary skill in the art at the time of the invention was effectively fled to filed to have Yang’s invention as modified by Davis as taught by Langley in order to increase the air flowing the channel and improve the heat dissipation effect of the heat pipe for the speaker module.

Allowable Subject Matter
11.	Claims 16-20 allowed.
	Sakural 4,210,778 discloses one end of a heat pipe 130 extending through a cylindrical pole piece 115 and the other end of the heat pipe passing through the duct 140.
	Henricksen 4,811,403 discloses a heat pipe 104 is connected between outlet 112 and the fan 108.
	The above prior art references fails to disclose the claimed limitation as recited in claim 16 “wherein the heat pipe comprises a U-shaped structure, the U-shaped structure extends along an outer wall of the speaker module and is in contact with at least two sides of the outer wall of the speaker module.”

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653